Citation Nr: 0832622	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetic neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
reflects that the veteran's neuropathy was not incurred in or 
aggravated by active service, nor is it secondary to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Diabetic neuropathy was not incurred in or aggravated by 
active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in March 2006.  
He was also sent additional notification by a December 2006 
letter.  

Taken together, these letters informed the veteran of what 
was necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, both letters contained the 
specific information regarding disability rating(s) and 
effective date(s) outlined by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records appear 
to be in the claims folder, and nothing indicates that the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claim, to include at the June 2008 Board hearing.  
Moreover, he was accorded a VA medical examination in May 
2006 regarding this case.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board observes that the veteran's service 
treatment records contain no findings indicative of 
neuropathy during his active service.  Moreover, his 
neurologic condition was clinically evaluated as normal on 
service examinations conducted in June 1969, May 1970, July 
1971, and his December 1971 separation examination.  On a 
January 1972 statement of medical condition, he indicated 
there had been no change in his medical condition since his 
last separation examination.  Further, there are no competent 
medical findings indicative of neuropathy until 2005, over 30 
years after his separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the current findings of neuropathy to the veteran's 
period of active service.  Moreover, the Board concludes that 
no development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or 
aggravation of the claimed disability, referral of this case 
for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
claimed neuropathy to the veteran's military service.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  Moreover, the veteran does not contend his 
neuropathy was incurred in or aggravated by his active 
service.  Rather, he essentially contends that the condition 
is secondary to his service-connected diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board observes that the medical records reflect the 
veteran was treated for complaints of weakness/numbness of 
the upper and lower extremities following lumbar 
decompression/fusion.  Records dated in November 2005 note 
that EMG study was conducted due to left-sided weakness, and 
that the study included evidence of mild, predominantly 
sensory, symmetric, peripheral polyneuropathy with mixed 
features of axon loss and demyelination.  Subsequent records, 
including treatment records dated in December 2005 attribute 
left-sided weakness to diabetic neuropathy.  

Despite the foregoing, the Board finds that the preponderance 
of the competent medical evidence is against a finding that 
the veteran's neuropathy is secondary to his service-
connected diabetes mellitus.  Specifically, the May 2006 VA 
examiner concluded, after evaluation of the veteran and 
review of the VA claims folder, that more likely than not the 
veteran's symptomatology of left upper and lower extremity 
neuropathy was more likely than not caused by mini-stroke 
rather than diabetes mellitus neuropathy.  In addition, the 
examiner opined that these symptoms are related to spinal 
neuropathy and mini-stroke residuals.  The Board observes, in 
regard to the findings of spinal neuropathy, that the veteran 
is not service connected for a disability of the spine/back.

Although the veteran has criticized the findings of the VA 
examination, contending, in part, that he did not have a 
mini-stroke, no competent medical opinion is of record which 
refutes the VA examiner.  Inasmuch as the VA examiner's 
opinion is based upon both an evaluation of the veteran and 
review of the VA claims folder, the Board concludes that the 
examiner has an adequate foundation for his opinion.  For 
these reasons, the Board finds that the preponderance of the 
competent medical evidence is against the claim.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for diabetic neuropathy is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


